Case: 1:19-cv-00175-SJD-KLL Doc #: 30 Filed: 04/30/20 Page: 1 of 1 PAGEID #: 242

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Musa Ikharo,
Petitioner(s),

Case Number: 1:19¢ev175
VS.

Judge Susan J. Dlott
Attorney General of United States,
Respondent(s).
ORDER
: . ; s - Order of General Reference in the United

‘This matter is before the Court pursuant to the Order of Genere
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed
the pleadings and filed with this Court on March 6, 2020 a Report and Recommendation (Doc.
28). Subsequently, the petitioner filed objections to such Report and Recommendation (Doc. 29).

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, petitioner’s motion for a certificate of appealability and for leave to proceed
in forma pauperis (Doc, 27) is DENIED.

IT IS SO ORDERED.

 
 

“Mate

Judge Susan J. Diott
United States District Court
